t c memo united_states tax_court jim f flake and martha n flake petitioners v commissioner of internal revenue respondent docket no filed date jim f flake and martha n flake pro sese amber b martin for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioners’ and federal_income_tax and sec_6663 fraud penalties of dollar_figure and dollar_figure respectively for their and tax years all section references are to the internal_revenue_code in effect for the taxable years at issue rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar after concessions by both parties which are discussed in more detail below the issues for decision are whether petitioners are entitled to deduct car and truck expenses greater than respondent has allowed whether petitioners are liable for fraud penalties under sec_6663 and whether in the alternative to the fraud penalties petitioners are liable for sec_6662 accuracy-related_penalties findings_of_fact the parties have stipulated some facts which we so find when they petitioned the court petitioners resided in tennessee i background during the years at issue mr flake was self-employed in the business of building and repairing radio towers both locally and throughout the united_states in his answer respondent asserted that sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for petitioners’ and tax years respectively should be imposed to the extent that the sec_6663 fraud penalties do not apply at times his business required that he or family members drive long distances to these radio towers petitioners have children a number of whom still lived at home during the years at issue mrs flake was primarily a homemaker responsible for raising the children she also assisted mr flake in various aspects of the radio tower business including invoicing and billing their clients ii petitioners’ recordkeeping before the years at issue mr flake prepared handwritten invoices after he completed his jobs for the radio tower business he kept the invoices in a metal box during and the radio tower business started to win bids to perform large government contracts these contracts required mr flake to provide these customers electronic rather than handwritten invoices because mr flake was uncomfortable preparing invoices electronically mrs flake became primarily responsible for maintaining and keeping the radio tower business records during and adopting mr flake’s method of recordkeeping mrs flake prepared electronic invoices and placed copies in the metal box when she received a check from a customer she marked the corresponding invoice as paid and replaced it in the metal box petitioners kept their receipts for business expenditures in plastic bags along with index cards that showed the amounts and types of expenses iii the cash reserve petitioners maintained a modest and frugal lifestyle mr flake often needed cash on hand to make purchases for his business early in their marriage petitioners began accumulating a cash reserve they periodically added to their cash reserve when a radio tower job was completed or when they had money left over after expenses for many years they kept this cash reserve in a fireproof box at their house the parties agree that on date petitioners withdrew dollar_figure from their cash reserve and deposited it into one of their bank accounts iv petitioners’ and federal_income_tax returns petitioners timely filed federal_income_tax returns for their and taxable years petitioners attached to their return a schedule c profit or loss from business which reported dollar_figure of gross_receipts or sales dollar_figure of cost_of_goods_sold and a gross_profit of dollar_figure they also reported expenses including among other things dollar_figure of car and truck expenses and dollar_figure of other expenses petitioners attached to their return a schedule c which reported dollar_figure of gross_receipts or sales dollar_figure of cost_of_goods_sold and a gross_profit of dollar_figure they also reported expenses including among other things dollar_figure of car and truck expenses and dollar_figure of other expenses v respondent’s determinations on date respondent’s revenue_officer began examining petitioners’ and tax returns as part of the examination the revenue_officer requested certain documentation and met with petitioners at their residence every two weeks until the examination ended on date petitioners provided the revenue_officer with copies of their business invoices receipts certain financial summary sheets copies of their through income_tax returns and specific information that tied gross_receipts to those income_tax returns petitioners elected to use the standard mileage rate rather than actual costs to calculate their car and truck expenses on their schedule c petitioners reported big_number business miles and no commuting or other miles petitioners also elected to use the standard mileage rate rather than actual costs to calculate their car and truck expenses on their schedule c petitioners reported big_number business miles and no commuting or other miles in the notice_of_deficiency respondent determined that petitioners had understated their income_tax by dollar_figure and their income_tax by dollar_figure respondent also determined that petitioners were liable for a dollar_figure sec_6663 civil_fraud penalty for their tax_year and a dollar_figure sec_6663 civil_fraud penalty for their tax_year in the alternative respondent determined that sec_6662 accuracy-related_penalties applied for and the amounts petitioners reported on their and schedules c respondent’s determinations with respect to those schedules c and the parties’ agreements are summarized below schedule c amount reported on petitioners’ tax_return amount respondent determined amount agreed in notice by parties gross_receipts cost_of_goods_sold car and truck expense depreciation other expenses dollar_figure big_number big_number -0- big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number in dispute -0- big_number schedule c amount reported on petitioners’ tax_return gross_receipts cost_of_goods_sold car and truck expense depreciation other expenses dollar_figure big_number big_number -0- big_number amount respondent determined amount agreed in notice by parties dollar_figure dollar_figure big_number big_number big_number big_number big_number in dispute -0- big_number i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 petitioners have not claimed and the record does not establish that sec_7491 applies to shift the burden_of_proof to respondent as to any relevant factual issue ii car and truck expenses petitioners claimed on their and schedules c deductions of dollar_figure and dollar_figure respectively for car and truck expenses respondent determined that petitioners were entitled to deduct only dollar_figure and dollar_figure of these expenses for and respectively sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 certain types of deductions including those related to listed_property require the taxpayer to meet more stringent substantiation requirements see sec_274 50_tc_823 aff’d 412_f2d_201 2d cir more particularly the taxpayer must substantiate by either adequate_records or by sufficient evidence corroborating his or her own statement the amount of the expense the time and place each expense was incurred and the business_purpose of each expense sec_274 sec_1 5t b and c temporary income_tax regs fed reg nov listed_property includes any passenger_automobile and any other_property used as a means of transportation see sec_280f and ii but sec_274’s stringent substantiation rules do not apply to a qualified_nonpersonal_use_vehicle sec_274 defined as any vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes sec_274 petitioners have not established that any of their vehicles meet this exception in any event even if the court were to conclude that one or more of petitioners’ vehicles qualified for this exception the record lacks a basis from which we could make an estimate of allowable expenses with respect to any such vehicles see 85_tc_731 to meet the adequate_records test under sec_274 and the relevant regulations the taxpayer must maintain an account book a diary a log a statement of expense trip sheets or similar records and documentary_evidence such as receipts or bills which in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required the probative value of written evidence is greater the closer in time it relates to the expenditure or use sec_1_274-5t temporary income_tax regs supra see also larson v commissioner tcmemo_2008_187 in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish an element a by his own statement whether written or oral containing specific information in detail as to each element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5 income_tax regs provides that the commissioner may prescribe a standard mileage rate that a taxpayer may use to determine a deduction with respect to the business use of a passenger_automobile under this authority the commissioner issued revproc_2006_49 2006_2_cb_936 rev proc 2007_2_cb_1162 and announcement 2008_2_cb_114 which provide rules for using a standard mileage rate in lieu of substantiating the actual amounts of expenditures relating to the business use of a passenger_automobile a taxpayer who uses this method is not relieved of the requirement to substantiate the amount of business mileage and the time and purpose of each use sec_1_274-5 income_tax regs if a taxpayer establishes a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount see 39_f2d_540 2d cir but the court may not estimate a taxpayer’s expense with respect to the items enumerated in sec_274 see sanford v commissioner t c pincite petitioners argue they are entitled to deduct car and truck expenses calculated by using standard mileages rates as applied to the big_number and big_number the commissioner generally updates the optional standard mileage rates annually revproc_2006_49 sec_5 2006_2_cb_936 was effective for transportation_expenses incurred on or after date revproc_2007_70 sec_5 2007_2_cb_1162 was effective for transportation_expenses incurred on or after date revproc_2007_70 supra was modified by announcement 2008_2_cb_114 for transportation_expenses paid_or_incurred on or after date under revproc_2006_49 sec_5 taxpayers were entitled to cents per mile under revproc_2007_70 sec_5 taxpayers were entitled to cents per mile effective date and under announcement supra taxpayers were entitled to cents per mile effective date business miles they say they drove in and respectively they contend that during the internal revenue service’s irs examination of their income_tax returns they provided odometer readings credit card statements fuel receipts appointment book notes and invoices as well as reconstructed calendars based on these documents and that these records satisfy the strict substantiation requirements of sec_274 although petitioners introduced the reconstructed calendars into evidence they did not discuss with any degree of specificity the entries that appear on them the calendars purport to show the total number of business miles driven to various cities on various dates throughout and each monthly calendar sheet contains a notation of the total number of business miles driven that month many of these sums do not square with the business miles recorded for each day of the month moreover the calendars show significantly fewer total business miles than petitioners claimed on their and schedules c various entries on the calendar sheets strain credibility and petitioners have offered no plausible for example on their date calendar sheet petitioners’ notation shows big_number total business miles allegedly driven in that month whereas the individual daily entries add up to only big_number miles explanation for these entries given these evidentiary infirmities and taking into account that the reconstructed calendars were created during the irs’ examination of petitioners’ returns we do not find the calendars reliable or helpful in establishing their car and truck expenses in the absence of adequate_records to establish each element of their claimed car and truck expense deductions and absent other sufficient corroborative evidence sufficient to establish each element petitioners have failed to satisfy the strict substantiation requirements of sec_274 we hold that they are entitled to business mileage deductions only to the extent respondent has allowed in the notice_of_deficiency iii sec_6663 fraud_penalty sec_6663 imposes a penalty on any part of a tax underpayment due to fraud to support a finding of tax_fraud the commissioner must show that the taxpayer engaged in conduct with the intent to evade taxes that he knew or believed to be owing 909_f2d_915 6th cir the commissioner has the burden of proving by clear_and_convincing evidence for example petitioners reported on their june and date calendar sheets that they drove big_number and big_number miles respectively in one day we note that respondent’s concession that petitioners are entitled to a dollar_figure deduction for business miles for results in a greater deduction than the dollar_figure deduction big_number reconstructed miles x cents per mile indicated by petitioners’ reconstructed calendar an underpayment for the year at issue and that some part of the underpayment for that year is due to fraud sec_7454 rule b fraud is not to be presumed or based upon circumstantial evidence which creates merely a suspicion of fraud 92_tc_661 55_tc_85 because direct evidence of intent is often unavailable however courts may infer fraudulent intent from strong circumstantial evidence 317_us_492 79_tc_995 aff’d 748_f2d_331 6th cir in fraud cases it may happen that although the taxpayer fails to overcome the presumption of correctness as to the determined deficiencies in tax the commissioner also fails to establish that the deficiencies were the result of fraud both parties to a proceeding may fail through inadequate proof on the several issues 229_f2d_282 6th cir aff’g in part rev’g in part a memorandum opinion of this court dated date respondent contends several badges_of_fraud are present in this case specifically he argues that petitioners failed to keep adequate income and expense records for their business and dealt largely in cash keeping a large cash reserve on their property he also argues that petitioners provided inconsistent explanations of their behavior petitioners testified credibly that although their business records were unorganized they had made a good-faith effort in keeping them in and mrs flake had begun to take a more active role in her husband’s business her testimony convinces us that the inadequacy of her recordkeeping was attributable to her inexperience at this task and her competing duties as mother to numerous children rather than to any fraudulent intent additional circumstances that weigh against a finding of fraud include petitioners timely filed their and income_tax returns they met with respondent’s revenue_officer every two weeks for about a year during the examination of their income_tax returns and complied with the revenue officer’s requests for information and after the examination of their income_tax returns and during the pendency of these proceedings respondent concluded that petitioners were actually entitled to greater cost_of_goods_sold and larger deductions for certain items than they had claimed on their income_tax return respondent urges that this court should find fraudulent intent because petitioners maintained a large cash reserve he contends it would have been impossible for petitioners to have saved dollar_figure from the income that they reported on their through returns a large cash reserve may sometimes indicate fraud see conti v commissioner tcmemo_1992_616 aff’d and remanded on other grounds 39_f3d_658 6th cir respondent who has the burden_of_proof on this issue however has not shown clearly and convincingly that petitioners’ cash reserve was the result of fraudulent underreporting of their income for the years at issue or for any other year on the basis of petitioners’ credible testimony and corroborating evidence we have found that petitioners maintained a modest and frugal lifestyle required cash for the business and in fact accumulated a large cash reserve because respondent has failed to prove fraud clearly and convincingly we do not sustain the fraud penalties iv accuracy-related_penalties respondent contends alternatively that petitioners are liable for the sec_6662 accuracy-related_penalty for each year at issue sec_6662 and b imposes a penalty equal to of the portion of the underpayment that is attributable to among other things negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the sec_6662 penalty sec_7491 generally this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty once the commissioner has done so the burden_of_proof is on the taxpayer to show that the penalty does not apply 116_tc_438 petitioners exhibited a lack of due care in failing to report income to keep adequate books_and_records and to properly substantiate claimed deductions respondent has carried his burden of production with respect to the sec_6662 penalty the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most significant factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of the taxpayer’s experience knowledge and education id petitioners have failed to show they acted with reasonable_cause and in good_faith their underpayments resulted from failure to report income and from claiming deductions to which they were not entitled or which they did not adequately substantiate they admitted that they kept poor and unorganized records for their business we sustain the imposition of the accuracy-related_penalties for negligence to reflect the foregoing and the parties’ concessions decision will be entered under rule
